Appellant makes an earnest attempt to establish the fact that she was without fault in the matter of her failure to get the statement of facts approved by the trial court. No statement of the trial judge appears in the record in this connection, nor is there anything showing any reason why the approval of the trial court was not obtained. In examining this matter our attention was attracted to the fact that the statement of facts was filed one day too late. The motion for new trial was overruled and notice of appeal given on June 5, 1926. The statement of facts appears to have been filed in the office of the clerk of the court below September 4, 1926. This filing was ninety-one days after notice of appeal. We are unable, in this condition of the record, to consider the statement of facts, and the motion for rehearing will be overruled.
Morrow, P. J., absent.
Overruled. *Page 19